﻿76.	Mr. President, I wish to express my sincere congratulations on your unanimous election to the presidency of this historic session of the United Nations General Assembly. I bring with me to you, Mr. President, cordial greetings from my Head of State, His Majesty, King Sobhuza II and the Government and people of Swaziland. Your election symbolizes the recognition of your stature as a statesman, and we have complete confidence that a man of your wide experience and calibre will successfully guide our deliberations.
77.	In congratulating you, Mr. President, we wish to express our heartfelt gratitude to the outgoing President, Ambassador Amerasinghe, the Permanent Representative of Sri Lanka and able President of the Third United Nations Conference on the Law of the Sea, for the efficient and wise leadership which he demonstrated during the thirty- first session of this Assembly.
78.	My delegation warmly welcomes the admission of the Republic of Djibouti and the Socialist Republic of Viet Nam to an. Organization founded to harmonize the actions of nations in maintaining international peace and security, and in encouraging respect for human rights and fundamental freedoms for all.
79.	My delegation has confidence, hope and faith that in such an august gathering substantial and significant progress towards removing the obstacles that lie in the way of freedom, peace, justice, and the pursuit of happiness and international understanding can be achieved at this, our thirty-second, session.
80.	Our experience over the last nine years since we regained our independence, has been that social and economic growth, social justice and democracy are legitimate aspirations on this planet if the international community displays the necessary political will.
81.	It is in this context that His Majesty's Government has continued to support and to work for the achievement of a new international economic order in which the world's resources will be equitably distributed among its peoples.
82.	We should spare no effort to accelerate the transfer of resources from the developed to the developing world. At present, world trade and development are controlled and dominated by a small group of privileged countries. The economic fortunes of those nations determined the fortunes of the rest of the world. Growth prospects for the non-oil-producing developing world have worsened, their per capita incomes have fallen and the gap between rich and poor has widened.
83.	It is for those reasons that my Government appreciates the efforts made by all the participants in the Conference on International Economic Co-operation towards the establishment of more equitable relations between the developed and the developing countries. The dialogue process itself did in some degree contribute to an understanding of the complex problems of international economic co-operation and to the need for bold decisions to effect structural adjustments in the present system.
84.	My Government regrets that the Conference failed to reach decisions on a wide number of issues of importance to us developing countries and that it did not achieve the expected break-through. That Conference fell too far short of its objective, and no meaningful progress was made towards the restructuring of the new international economic order.
85.	In spite of the differences over the assessment of the Paris Conference which were manifested during the 108th and 109th meetings of the Assembly's thirty-first session, my delegation was none the less encouraged to detect a spirit of determination on both sides to continue the dialogue in a purposeful manner with a view to arriving at tangible and meaningful results.
86.	On the brighter side of the North-South dialogue, my delegation was pleased to note that the concept of promoting economic co-operation among developing countries was given • attention. Due to our need for larger markets to overcome the constraints of critical minimum- size operations and to make economies of scale, my country attaches great importance to efforts to strengthen regional co-operation and integration.
87.	The promotion of economic co-operation among developing countries is based on the realization of the heed to rely first on ourselves for achieving social and economic development. It emphasizes the importance of depending on our own efforts to develop ourselves. The spirit of self-reliance and the determination needed to advance ourselves is a necessary and decisive factor in overcoming the heavy odds that we face as developing nations.
88.	Concrete results have yet to be achieved in the North-South dialogue, and until such time as the developing world can be united in common action to achieve a common "goal conference and talks will have little effect. Until such time as it is possible for the developing world to confront the developed world on more equal terms, the
Government of Swaziland will continue to work relentlessly for vital reforms of the international economic and financial system. Trade flows must be increased, debt must be rescheduled and schemes must be introduced to stabilize commodity prices. We shall strive to achieve those ends through the years ahead.
89.	Swaziland believes that if people have no stake in the community of man they become a threat to that community. Peace and stability are threatened by a divided community; yet all of us are very much aware that the division continues to introduce into the modern world unnecessary disharmony and conflicts of interest which disastrously divide mankind at a time when unity of purpose and action is so vital for peace, order and progress in the service of mankind.
90.	Swaziland's policy remains strongly that of a non- racial democracy based on non-interference in the internal affairs of other States, good neighbourliness, non-alignment and respect for peace, justice and equality. We practise and cherish those concepts as principles enshrined in both the Charter of the United Nations and in the Charter of the OAU. Swaziland is most decidedly against any form of denial of human rights or fundamental freedoms which results in the degradation of the human person. In this regard, my country is greatly distressed and perturbed by the situation across our borders in the Republic of South Africa, where the tragic death of innocent people, including defenceless children, and a total contempt and disregard for the rule of law have become a way of life.
91.	As representatives may know, in the recent past Swaziland has given material assistance to some of the students who had fled from South Africa because of the Soweto tragedy.
92.	We remain more strongly convinced than ever before that the racially discriminatory apartheid policies of the Government of South Africa militate against the essential dignity and equality of all human beings, and hope' that efforts to arrive at a peaceful solution to the grave problems of that beleaguered country will be found.
93.	Namibia is an international Territory under illegal occupation, in defiance of General Assembly and Security Council resolutions and decisions of the International Court of Justice. Its people, like all other peoples, have the right to self-determination to enable them freely to exercise their right to complete freedom and national independence so that they can, with speed, take their rightful place in this Assembly.
94.	With respect to Zimbabwe, speaking from this very podium, my delegation has expressed the view that so long as the privileged white minority in Rhodesia was allowed to exercise the monopoly of political power, the illegal regime of Ian Smith would not voluntarily relinquish that power. Today, however, the very efficacy of the freedom movement has forced upon Smith the realization that Zimbabwe is on the threshold of freedom and independence. We believe that it is the indigenous people of Zimbabwe themselves who must together work out their salvation and shape their destiny in an atmosphere of dedication. It is in that context that Swaziland welcomes the Anglo-American proposals as constituting a basis for further negotiations for the restoration of legality in Zimbabwe.
95.	In the Middle East, the attainment of a just and lasting peace remains a matter of major concern to the international community. A viable peace settlement of the Middle East conflict is of vital importance to the world as a whole. A just and lasting peace settlement must, taking Security Council resolutions 242(1967) and 338(1973) as starting- points, take account of the following principles: first, the right of all States in the region must be respected, including Israel's right to live in peace within secure and recognized boundaries; secondly, Israel should withdraw from all the territories it has occupied since 1967; thirdly, the legitimate right of the Palestinian people must be reaffirmed; and fourthly, the Palestinian people must have a right to a secure homeland.
96.	It is the earnest hope of my delegation that the renewed peace efforts now under way will lead to a durable and lasting peace settlement and that all the parties concerned will refrain from any action that would constitute an obstacle to the pursuit of peace.
97.	The past history of Africa reveals that it has been a continent of drama and tragedy. The scars of slavery and the wounds of imperialism and exploitation are all too fresh to have been forgotten. But the future is different. It is a future of hope, a future of a socio-political evolution towards the larger community of a united Africa, a future ultimately to banish any patronizing by big Powers in a continent that is being rebuilt from the ashes of colonialism, a future without racial discrimination and, indeed, a future of inspiration that we shall for certain triumph and regain our glory as a free continent.
98.	It is for those reasons of hope that my country, together with the non-aligned countries of the third world, has consistently demanded the withdrawal of any naval and military presence from the Indian Ocean by great Powers, because we who rightly regard the Indian Ocean as being on our doorstep also regard it as a zone of peace.
99.	I turn now to the establishment of a new international economic order over the oceans, which encompass two- thirds of our planet. Swaziland as a land-locked, developing country, has a vital stake in the successful outcome of the Third United Nations Conference on the Law of the Sea.
100.	It is indeed regrettable that a lack of political will has so far prevented the making of hard negotiating choices. There must be a recognition that the future law of the sea must be comprehensive and acceptable to all segments of the international community.
101.	Such recognition would necessarily imply that the concept of the common heritage of mankind must be so interpreted as to result in preferential treatment being accorded to geographically disadvantaged developing States. Likewise, the acceptance by land-locked and geographically disadvantaged States of the "economic zone concept" must be necessarily dependent on their guaranteed right of participation in the exploitation of the resources of such zones.
102.	Compromise and a pragmatic approach are therefore essential prerequisites for a successful outcome of the Conference. We believe that the informal composite negotiating text, despite its many short-comings, contains some of the elements for a constructive outcome at the forthcoming Geneva session of the Conference in March 1978.
103.	Swaziland has served as a model of racial tolerance, where black and white live in peace and harmony. We have continued to set an example and to demonstrate that national peace and harmony can be achieved by showing respect for human dignity and equality, and by giving every individual an opportunity to play a positive role in shaping the destiny of his country.
104.	Before I conclude my statement I should like to pay, on behalf of my delegation, a special tribute to our Secretary-General, Mr. Kurt Waldheim, and the dedicated members of his. staff, to whom we convey our deeply felt gratitude and appreciation for their ceaseless energy and dedication to the cause of peace and to the promotion of international co-operation.
105.	In conclusion, may I once again pledge my country's commitment to uphold the purposes and principles of the United Nations Charter and to abide by all United Nations resolutions.
 


